                 IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:01-CR-91-GCM

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
               v.                                     )            ORDER
                                                      )
BARRY DUPRIEST DOBY                                   )
                                                      )
                              Defendant.              )

       THIS MATTER IS BEFORE THE COURT on Defendant’s Motion to Reduce Sentence

Pursuant to First Step Act 2018 (“Motion”) (Doc. No. 41) requesting that the Court impose a

reduced sentence of time served and a supervised release term of three years. In its Response in

Support (“Response”) (Doc. No. 43), the United States requests that this Court grant Defendant’s

Motion because Defendant is eligible for a reduction in his sentence and the Section 3553(a)

sentencing factors weigh in favor of a reduction. For the reasons stated in Defendant’s Motion and

the United States’ Response, the Court hereby orders that Defendant’s term of imprisonment and

commitment to custodial authorities be reduced to an aggregate sentence of TIME SERVED

PLUS FIVE (5) DAYS. The Court further ORDERS that the Defendant, upon release from

imprisonment, shall be placed on supervised release for a term of 3 years.

       SO ORDERED.




                              Signed: July 23, 2020




         Case 3:01-cr-00091-GCM Document 44 Filed 07/23/20 Page 1 of 1
